     Case 3:17-cr-00533-EMC Document 1036 Filed 04/29/20 Page 1 of 1



 1   JAMES S. THOMSON
     California SBN 79658
 2   Attorney and Counselor at Law
     732 Addison Street, Suite A
 3   Berkeley, California 94710
     Telephone: (510) 525-9123
 4   Facsimile: (510) 525-9124
     Email: james@ycbtal.net
 5
     Attorney for Defendant
 6   DAVID SALVATORE DIAZ, III
 7
 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                   SAN FRANCISCO DIVISION
11
12
     UNITED STATES OF AMERICA,         )              Case No. 4:17-cr-00533 EMC
13                                     )
           Plaintiff,                  )              DEFENDANT DAVID DIAZ’S
14                                     )              EXHIBIT IN SUPPORT OF HIS
     vs.                               )              INDIVIDUAL BRIEF RE
15                                     )              DEFENDANT’S RIGHT TO BE
                                       )              PRESENT AT THE ENTERPRISE
16   DAVID SALVATORE DIAZ, III,        )              EXPERTS DAUBERT HEARING
                                       )
17         Defendants.                 )              Date: May 1, 2020
                                       )              Time: 1:30 P.M.
18   _________________________________ )              Judge: Hon. Edward M. Chen
19
20          Defendant David Diaz respectfully submits Exhibit A in support of his individual
21   brief re defendant’s right to be present at the enterprise experts Daubert hearing (Doc
22   #1019).
23
24   DATED: April 29, 2020                             Respectfully submitted,
25                                                     /s/ James Thomson
                                                       _________________________
26                                                     JAMES THOMSON
                                                       Attorney for David Diaz, III
27
28


                                                  1
